Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,13,19.
	For example it failed to teach receiving, at the server system, raw data generated locally by a plurality of electronic devices, wherein an aggregation of the raw data generated locally by the plurality of electronic devices comprises global data; generating, at the server system, a plurality of events from the global data, wherein each event is associated with a timestamp and includes a respective segment of the global data; executing a machine learning process to generate a machine learning model based on the plurality of events, wherein the machine learning model is described by model data; encapsulating the model data in a markup language document; and sending, over a network, the markup language document, wherein the markup language document is directed to an electronic device of the plurality of electronic devices, wherein, upon receipt, the electronic device is operable to use the markup language document to update a local device machine learning model stored at the electronic device, wherein the markup language document specifies one or more operations to be performed on data inputted into or generated by the local device machine learning model which clearly support by the specification on pages 20-35.  This 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Choi et al (us 2017/0169358) discloses the concept of sending an updated algorithm back to the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUYEN M DOAN/Primary Examiner, Art Unit 2452